DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US PG Pub 2006/0102992, hereinafter Kwon) in view of Lee (US PG Pub 2019/0013299).
Regarding claim 16, figure 6 of Kwon discloses a method of fabricating a semiconductor device package, the method comprising:
operably coupling a semiconductor die (210) to terminals of a substrate (250) in a direct chip attach configuration;
filling a space between the semiconductor die and the substrate with a dielectric material (290) at least to a periphery of the semiconductor die;
forming or applying an EMI shield (430) over a back side and all sides of the semiconductor die and over peripheral surfaces of the dielectric material adjacent all sides of the semiconductor die to the substrate;
placing a semiconductor die (220) over the EMI shield over the back side of the semiconductor die with bond pads facing upward;

encapsulating an exterior of the EMI shield, the two or more other semiconductor dice and the bond wires in a single epoxy molding compound (EMC)(270) extending to a lateral periphery of an upper surface of the substrate.
Kwon does not disclose placing two or more other semiconductor dice over the EMI shield over the back side of the semiconductor die with bond pads facing upward.
In the same field of endeavor, figure 1A of Lee discloses two or more other microelectronic devices stacked in a mutually laterally offset arrangement with bond pads adjacent a lateral edge thereof, each other microelectronic device above a lowermost other microelectronic device exposing the bond pads adjacent a lateral edge of a next lower microelectronic device; and further comprising bond wires extending from bond pads of the two or more other microelectronic devices to at least one of bond pads of a different other microelectronic device or terminal portions of the conductive traces outside the periphery of a microelectronic device.
In light of such teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form two or more other microelectronic devices as taught by Lee for the purpose of forming a multi-functional  PoP device (¶ 2-3).
Regarding claim 17, figure 6 of Kwon discloses operably coupling the semiconductor die to terminals of a substrate in a direct chip attach configuration by thermocompression bonding;
filling the space between the semiconductor die and the substrate with a dielectric material formulated as a capillary underfill or a non-conductive film (NCF);
forming the EMI shield of a metal material by sputtering; and extending bond wires between bond pads of the other semiconductor dice and bond pads of at least one different other 
Furthermore, the claimed steps of thermocompression bonding, capillary underfill wire extending, metal sputtering and heat application are well known process steps forming stacked device packages.
Regarding claim 19, figure 6 of Kwon discloses providing the substrate including conductive traces extending from the terminals to pads on an opposite surface of the substrate; and forming or applying external conductive elements in the form of solder bumps on the pads.
Regarding claim 20, figure 6 of Kwon discloses forming the EMI shield to extend laterally outwardly overs and parallel to and in contact with a surface of the substrate beyond a periphery of the semiconductor die.

Response to Arguments
Applicant’s arguments with respect to claims 16 have been considered but are moot in light of the new grounds of rejection set forth above.

Allowable Subject Matter
Claims 1, 2 and 4-15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773.  The examiner can normally be reached on Mon-Fri 8am-4pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YU-HSI D SUN/            Primary Examiner, Art Unit 2895